i          i        i                                                                            i        i       i




                                    MEMORANDUM OPINION

                                             No. 04-09-00136-CR

                                          IN RE Juan RAMON, JR.

                                      Original Mandamus Proceeding1

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Steven C. Hilbig, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: April 8, 2009

PETITION FOR WRIT OF MANDAMUS DENIED AS MOOT

           On March 5, 2009, relator Juan Ramon, Jr. filed a petition for writ of mandamus, seeking to

compel the trial court to rule on his various motions to return seized property. However, on March

13, 2009 the trial court signed an order granting relator’s motion. Therefore, the petition for writ of

mandamus is now moot.

           Accordingly, we deny the petition for writ of mandamus and all other relief requested as

moot.

                                                                        PER CURIAM

DO NOT PUBLISH



          … This proceeding arises out of Cause No. 2005-CR-2950, in the 226th Judicial District Court, Bexar County,
           1

Texas, the Sid L. Harle presiding.